Citation Nr: 0332550	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-03876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) rating for allergic 
rhinosinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had verified active duty from September 1978 to 
June 1994.  This case comes to the Board of Veterans' Appeals 
(Board) from a May 2001 RO decision which denied an increased 
(compensable) rating for allergic rhinosinusitis.  


FINDINGS OF FACT

The veteran's allergic rhinosinusitis, including aggregate 
symptoms of both rhinitis and sinusitis, produces overall 
functional impairment equivalent to that found in sinusitis 
in which there are 3 to 6 non-incapacitating episodes per 
year, or that found in rhinitis in which there is greater 
than 50 percent obstruction of both nasal passages or 
complete obstruction of one side.


CONCLUSION OF LAW

The veteran's allergic rhinosinusitis is 10 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Codes 6510, 6522 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim 
for an increased (compensable) rating for allergic 
rhinosinusitis.  He has been told of the respective 
obligations of the VA and him to obtain different types of 
evidence.  Necessary identified relevant medical records have 
been obtained, and a VA examination has been provided.  The 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A ; 38 C.F.R. § 
3.159; Quartuccio v. Principi, 16 Vet.App. 183 (2002).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
338 C.F.R. Part 4.  

Sinusitis is rated 0 percent when detected by X-ray only.  It 
is rated 10 percent when there are 1 or 2 incapacitating 
episodes per year requiring prolonged (lasting 4 to 6 weeks) 
antibiotic treatment; or when there are 3 to 6 non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating is assigned when there are 3 or more incapacitating 
episodes per year requiring prolonged (lasting from 4 to 6 
weeks) antibiotic treatment; or when there are more than 6 
non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting.  An 
incapacitating episode of sinusitis means one that requires 
bedrest and treatment by a physician.  38 C.F.R. § 4.97, 
Diagnostic Code 6510.

Allergic or vasomotor rhinitis is rated 10 percent when there 
are no polyps, but with greater than 50 percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side.  The condition is rated 30 percent when there are 
polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.

Historical medical records show that during the veteran's 
1978-1994 active duty, treatment included surgery in 1987 
involving a right Caldwell-Luc procedure with nasal antral 
window.  A VA examination shortly after service diagnosed 
allergic rhinosinusitis.  In 1994 the RO granted service 
connection and a noncompensable rating for allergic 
rhinosinusitis.  In late 1998 the veteran underwent 
additional surgery for chronic sinusitis and a deviated nasal 
septum, and this included a sinusotomy, ethmoidectomy, and 
septoplasty.  A VA examination in 1998 primarily noted that 
the veteran was still healing from the recent surgery.

A more recent VA examination in August 2000 noted the veteran 
complained that he experienced purulent nasal discharge with 
headaches.  The examiner commented that there were no 
incapacitating episodes.  Objective examination showed about 
50 percent obstruction of the left nostril.  There was no 
current sinus tenderness, purulent discharge, or crusting.  
The diagnosis was allergic rhinosinusitis.  VA outpatient 
records from recent years, dated into 2002, note a variety of 
ailments.  These records show periodic complaints of 
rhinitis/sinusitis, for which the veteran was prescribed 
medication including beclomethasone nasal inhaler.

The Board notes that the criteria listed in the diagnostic 
codes are a guide for rating disabilities.  But in view of 
the number of atypical instances, it is not expected, 
especially with the more fully described grades of 
disabilities, that all of the listed criteria have to be 
shown in order for a certain percentage rating to be 
assigned, as long as the overall functional impairment from 
the disability meets the degree of functional impairment 
contemplated for the percentage rating.  See 38 C.F.R. 
§ 4.21.  

The veteran is service-connected for allergic rhinosinusitis, 
that is, for manifestations of both rhinitis and sinusitis.  
He has had surgeries in the past for the problem, and he 
remains on medication.  At the latest VA examination, he 
complained of such symptoms as purulent discharge.  One 
nostril was 50 percent obstructed by swelling.   Although 
there was no current sinus tenderness, purulent discharge, or 
crusting noted at the examination, it seems reasonable that 
the veteran has non-incapacitating episodes of such symptoms 
from time to time, given the history of the condition and the 
fact that he remains on medication.  

The veteran's rhinosinusitis may not precisely meet the 
criteria for a 10 percent rating for sinusitis under 
Diagnostic Code 6510 or the criteria for a 10 percent rating 
for rhinitis under Diagnostic Code 6522.  Yet the aggregate 
functional impairment from both his sinusitis and rhinitis 
seems to meet the functional impairment contemplated for a 10 
percent rating under either of these codes.  The overall 
impairment more closely approximates the criteria for a 10 
percent rating than a 0 percent rating.  See 38 C.F.R. § 4.7.  

The Board finds that the veteran's allergic rhinosinusitis, 
including aggregate symptoms of both rhinitis and sinusitis, 
produces overall functional impairment equivalent to that 
found in sinusitis in which there are 3 to 6 non-
incapacitating episodes per year, or that found in rhinitis 
in which there is greater than 50 percent obstruction of both 
nasal passages or complete obstruction of one side.  
Therefore the criteria for a 10 percent for allergic 
rhinosinusitis are met, and an increased rating to this level 
is warranted.  The benefit-of-the-doubt rule has been applied 
in granting this benefit.  38 U.S.C.A. § 5107(b).


ORDER

An increased 10 percent rating for allergic rhinosinusitis is 
granted.




	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



